PER CURIAM:
Miguel Caridad, appointed counsel for Max Bacal, has filed a motion to withdraw on appeal supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals counsels’ assessment of the relative merit of the appeal is correct. Independent examination of the entire record reveals no arguable issues of merit, therefore, counsel’s motion to withdraw is GRANTED, and Bacal’s conviction and sentence are AFFIRMED.